FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 23, 2020

                                   No. 04-20-00051-CV

                              MEDFINMANAGER, LLC,
                                    Appellant

                                            v.

                                      John SALAS,
                                        Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-22706
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
       On October 22, 2020, appellant filed an Unopposed Motion for Extension of Time and
Motion for Leave to File Reply Brief and Cross-Appellee Brief in One Document. After
consideration, we GRANT appellant’s motion and ORDER appellant to file its combined Reply
and Cross-Appellee Brief by November 20, 2020.


                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court